Examiner’s Comments
1.	This office action is in response to the amendment received on 6/20/2021.
	Claims 1-20 are pending and have been examined on the merits, and now allowed.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  
With respect to claims 1-20, applicant’s amendment now places the application in condition for allowance over the prior art of record.
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a connector driving system comprising a sensor and a control system, wherein said control system performs operations to: control driving power based on said sensor sensing change in seating or position of at least part of a connector relative to the position of a driver tip; and apply remedial actions; wherein said remedial actions are executed if said change in seating or another condition of a connector is sensed.
With respect to claim 10, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a system with signaling capabilities through physical connector(s) comprising: 3a control system; and at least one connector comprising a rigid body and a signaling device; wherein said based, at least in part,  on  a signal from said signaling device.
With respect to claim 12, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a connector, comprising: a rigid body, comprising at least one portion with outer ridges, wherein at least some of said outer ridges are threading; a head connected to the rigid body; a conductor or other signal-carrying device, coupled to the rigid body and configured to be moved relative to  the rigid body; wherein at least part of the rigid body, the head and/or the conductor or other signal-carrying device form a signaling path.
The prior art of record discloses a connector driving system, a regulator and sensor but fails to disclose the features of invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
7/29/2021